Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1255 Page 1 of 8




                         IN THE UNITED STATES DISTRICT COURT
                                   DISTRICT OF UTAH



 GERALD FINKEN,                                           MEMORANDUM DECISION
                                                              AND ORDER
                        Plaintiff,

 v.                                                        Civil No. 1:17-cv-79

 USA CYCLING, INC.; BREAKAWAY                              Judge Clark Waddoups
 PROMOTIONS, LLC; OGDEN/WEBER
 CONVENTION VISITORS BUREAU, and                           Magistrate Judge Jared D. Bennett
 DOES 1–10,

                        Defendants.




                                       INTRODUCTION

       On June 3, 2020, the court issued a memorandum decision denying motions for summary

judgment filed by defendants USA Cycling, Inc. and Breakaway Promotions, LLC (the

“defendants). The defendants now move for the court to amend its memorandum decision “to

certify for interlocutory appeal” the court’s denial of the motions. For the reasons stated below,

the court denies the defendants motion to certify the issues.

                      FACTUAL and PROCEDURAL BACKGROUND

       The 2014 USA Cycling Masters Road Championship race was held in Weber County,

Utah on September 3–7, 2014. Breakaway Promotions, LLC (“Breakaway”) entered into an

agreement with USA Cycling whereby Breakaway undertook multiple responsibilities to

implement and organize the race. On August 25, 2014, Finken did a pre-ride of the course using
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1256 Page 2 of 8




a map provided by USA Cycling. Finken Depo., 60:5–7, 63:6–16 (ECF No. 38-3). As he came

around a turn, concrete barriers blocked the road. Id. at 78:18–23. Finken crashed and sustained

serious injuries. Id. at 82:4–5, 83:25–84:2, 107:16–108:25.

       Finken asserts Breakaway and USA Cycling were negligent in not giving a warning

about the road closure even though they knew about the closure and also knew that race

participants often do a pre-ride. The defendants contend they cannot be liable for negligence

because part of Finken’s registration process on the internet included a preinjury waiver for the

race entitled, “Acknowledgment of Risk, Release of Liability, Indemnification Agreement and

Covenant not to Sue” (the “Waiver”).

       The court addressed the terms of the Waiver in its June 2020 decision. As to Breakaway,

it concluded the Waiver was unenforceable due to ambiguity. Finken v. USA Cycling, Inc., 2020

U.S. Dist. LEXIS 97928, at *12 (D. Utah June 3, 2020). The Waiver did not “communicate in a

clear and unequivocal manner” that it applied to Breakaway. Pearce v. Utah Athletic Found.,

2008 UT 13, ¶ 22, 179 P.3d 760, 767, overruled in part by Penunuri v. Sundance Partners, Ltd.,

2017 UT 54, ¶¶ 22, 27, 423 P.3d 1150 (quotations and citations omitted).

       As to USA Cycling, the court concluded the Waiver clearly released USA Cycling from

negligence. Finken, 2020 U.S. Dist. LEXIS 97928, at *10. Nevertheless, the court held a public

policy exception applied based on the analysis in Rothstein v. Snowbird Corp, 2007 UT 96, 175

P.3d 560. See Finken, 2020 U.S. Dist. LEXIS 97928, at *17–22. Rothstein held that a ski resort

could not avoid liability under a preinjury waiver for risks that were not inherent in skiing due to

a public policy exception. Rothstein, 2007 UT 96, ¶¶ 11–12, 16. As a matter of first impression,

this court concluded that Utah also “has a public policy that precludes USA Cycling from


                                                 2
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1257 Page 3 of 8




avoiding liability for risks that are not inherent in a bike race.” Finken, 2020 U.S. Dist. LEXIS

97928, at *17–18, 20. It thus held the Waiver was unenforceable as to USA Cycling. 1 Id. at

*21–22.

         USA Cycling now moves, pursuant to 28 U.S.C. § 1292(b), for the court to amend its

memorandum decision and certify for interlocutory appeal whether the Waiver is valid and

enforceable. Breakaway joins USA Cycling’s motion, incorporates USA Cycling’s arguments,

and “requests that USA Cycling’s motion to certify be granted with respect to both USA Cycling

and Breakaway.” Breakaway Mot., at 1–2 (ECF No. 78). Finken opposes the motions.

                                           ANALYSIS

I.       STANDARD FOR CERTIFICATION

         In cases where a party may not file an interlocutory appeal as of right, 28 U.S.C. §

1292(b) provides a potential exception as follows:

               When a district judge, in making in a civil action an order not
               otherwise appealable under this section, shall be of the opinion that
               such order involves [1] a controlling question of law as to which
               [2] there is substantial ground for difference of opinion and [3] that
               an immediate appeal from the order may materially advance the
               ultimate termination of the litigation, he shall so state in writing in
               such order. The Court of Appeals which would have jurisdiction of
               an appeal of such action may thereupon, in its discretion, permit an
               appeal to be taken from such order, if application is made to it
               within ten days after the entry of the order: Provided, however,
               That application for an appeal hereunder shall not stay proceedings

     1 The court noted, however, that the Utah Legislature abrogated Rothstein effective May 12,
2020, “by passing legislation that allows preinjury waivers [by a skier] without regard to whether
the risk was unforeseen.” Id. at *22 (citing Utah Code Ann. § 78B-4-405 (2020)). The court
further noted that the legislation would “necessarily impact future preinjury waiver analyses” for
sports other than skiing. Id. In other words, even though the change in law did not impact the
analysis in this case due to the legislation’s effective date, the court recognized its first
impression decision may only apply to this case and no future case.

                                                 3
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1258 Page 4 of 8




               in the district court unless the district judge or the Court of Appeals
               or a judge thereof shall so order.

(Emphasis in original.)     Rule 5(a)(3) of the Federal Rules of Appellate Procedure further

provides that a “district court may amend its order . . . in response to a party’s motion, to include

the required permission or statement. In that event, the time to petition runs from entry of the

amended order.”

       Although Section 1292(b) provides a vehicle for interlocutory appeal, such vehicle is

meant to be used sparingly. The Tenth Circuit has noted, “the enlargement of the right to appeal

should be limited to extraordinary cases in which extended and expensive proceedings probably

can be avoided by immediate final decision of controlling questions encountered early in the

action.” Utah by and through Dep’t of Health v. Kennecott Corp., 14 F.3d 1489, 1495 (10th Cir.

1994) (quotations and citation omitted).          Moreover, “[t]he requirement of district court

certification is equally imperative . . . as a procedural screen to avoid a flood of fruitless petitions

invoked contrary to the purpose of 1292(b).” Id. (citation omitted).

II.    THREE REQUIREMENTS

       A.      Controlling Question of Law

       “‘Under § 1292(b) a controlling issue of law is one that would require reversal if decided

incorrectly or that could materially affect the course of litigation with resulting savings of the

court’s or the parties’ resources.’” Pack v. Investools, Inc., No. 2:09-cv-1042, 2011 U.S. Dist.

LEXIS 58958, at *4 (D. Utah June 1, 2011) (quoting APCC Servs. Inc. v. Sprint Commc’ns Co.,

L.P., 297 F. Supp. 2d 90, 95–96 (D.D.C. 2003)). This element “‘does not mean the application

of settled law to fact.’” Id. (quoting McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1258

(11th Cir. 2004). Indeed, a case “‘that turns on whether the district court properly applied settled

                                                   4
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1259 Page 5 of 8




law to the facts or evidence of a particular case’” is “‘the antithesis of a proper 1292(b) appeal.’”

Id. (quoting McFarlin, 381 F.3d at 1259) (alterations omitted). Instead, the question of law

under “section 1292(b) has reference to a question of the meaning of a statutory or constitutional

provision, regulation, or common law doctrine.” Ahrenholz v. Bd. of Trs., 219 F.3d 674, 676

(7th Cir. 2000) (citations omitted).

       In this case, the court denied Breakaway’s summary judgment motion on the ground that

the Waiver did not contain clear, unambiguous language to inform Finken that the Waiver

applied to Breakaway. The court applied well-settled law to the facts. Breakaway does not

contend the court failed to apply the correct law. It “dispute[s] the conclusion drawn by [the

court] on applying the law to the facts of the case.” Pack, 2011 U.S. Dist. LEXIS 58958, at *5.

Hence, Breakaway has failed to satisfy this element and its motion to certify for interlocutory

appeal is denied.

       The court denied USA Cycling’s motion on another ground. The court concluded that a

public policy exception applied to make the preinjury Waiver unenforceable. Finken concedes a

controlling issue of law applies as to USA Cycling. Thus, USA Cycling has satisfied this

element.

       B.      Substantial Ground for Difference of Opinion

       The second element goes to the contestability of the court’s decision. Ahrenholz, 219

F.3d at 675. “Courts traditionally will find that a substantial ground for difference of opinion

exists” when “[1] the circuits are in dispute on the question and the court of appeals of the circuit

has not spoken on the point, [2] if complicated questions arise under foreign law, or [3] if novel

and difficult questions of first impression are presented.” Couch v. Telescope Inc., 611 F.3d 629,


                                                 5
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1260 Page 6 of 8




633 (9th Cir. 2010) (quotations and citation omitted). “It is well settled,” however, “that the mere

presence of a disputed issue that is a question of first impression, standing alone, is insufficient

to demonstrate a substantial ground for difference of opinion.” Id. at 634 (citing Flor v. BOT

Fin. Corp. (In re Flor), 79 F.3d 281, 284 (2d Cir. 1996); Union Cty. v. Piper Jaffray & Co., 525

F.3d 643, 647 (8th Cir. 2008)). “Rather, it is the duty of the district judge to analyze the strength

of the arguments in opposition to the challenged ruling when deciding whether the issue for

appeal is truly one on which there is a substantial ground for dispute.” Flor, 79 F.3d at 284

(quotations, citation, and alteration omitted) (emphasis in original).

       Public policy exceptions to preinjury waivers have been recognized by the Utah Supreme

Court for some time. Whether such an exception applies to a bike race event, however, is a

matter of first impression. USA Cycling contends there are substantial grounds for a difference

of opinion because Penunuri v. Sundance Partners, Ltd., 2013 UT 22, ¶ 33, 301 P.3d 984

reached an opposite conclusion to Rothstein. Although this court concluded that Rothstein is

more analogous than Penunuri based on relevant statutes, regulations, and factual events, USA

Cycling raises sound points. The Utah Supreme Court has reached two different conclusions

about the applicability of a public policy exception to a preinjury waiver for different

recreational activities. These conflicting opinions provide grounds for a difference of opinion.

When combined with the fact that the court’s ruling addressed an issue of first impression, the

court concludes that USA Cycling has satisfied this element.

       C.      Material Advancement of Litigation

       Typically, an appeal should not be taken until after a decision is final. This helps avoid

inefficient, piecemeal litigation. Section 1292(b) recognizes, however, that an interlocutory


                                                  6
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1261 Page 7 of 8




appeal may save parties from protracted litigation and significant expense in certain cases.

Hence, if an interlocutory appeal would materially advance the litigation, and the other two

elements are met, a case may be certified for appeal. To satisfy this last element, the “resolution

of a controlling legal question” must “serve to avoid a trial or otherwise substantially shorten the

litigation.” McFarlin, 381 F.3d at 1259 (citations omitted); see also Ahrenholz, 219 F.3d at 675

(stating the “resolution must promise to speed up the litigation” (emphasis in original)).

         In this case, an interlocutory appeal will not speed up or substantially shorten the

litigation. Discovery is complete. Dispositive motions have concluded. The case is ready for

trial.   Consequently, an appeal would not avoid protracted litigation. Moreover, because

Breakaway cannot satisfy the elements to pursue an interlocutory appeal, a trial is unavoidable

against Breakaway. It would be illogical to proceed to trial only against Breakaway, however,

while claims against USA Cycling remained unresolved. Hence, the court would have to stay

the litigation while USA Cycling appealed the court’s ruling. A stay would lengthen the time for

resolution of the case, not shorten it. Accordingly, USA Cycling has failed to satisfy the last

element and the court denies its motion.

                                           CONCLUSION

         The court GRANTS Breakaway’s Joinder in USA Cycling’s Reply Memorandum (ECF

No. 84) only to the extent it moves to join USA Cycling’s arguments. For the reasons stated

above, however, the court DENIES the following:

         1. USA Cycling’s Motion to Certify Order for Interlocutory Appeal (ECF No. 77); and

         2. Breakaway’s Joinder in USA Cycling, Inc.’s Motion to Certify Order for

            Interlocutory Appeal (ECF No. 78).


                                                 7
Case 1:17-cv-00079-CW-JCB Document 86 Filed 08/24/20 PageID.1262 Page 8 of 8




      DATED this 24th day of August, 2020.

                                                 BY THE COURT:



                                                 ___________________________________
                                                 Clark Waddoups
                                                 United States District Judge




                                             8
